Campbell. J.,
delivered the opinion of the court.
The facts disclosed by the evidence acquit Gunning of all blame with respect to the injury to the mare and cart he had hired of Royal. Pie was, therefore, not legally answerable to Royal for the loss he suffered, or any part of it, and the giving of his note in settlement of the “ controversy ” did not preclude him from showing that he was not legally liable for the payment of the pm promised. The existence of a dispute or *47controversy between parties is not a sufficient consideration to support a promise to pay money in settlement of it, wliére no validcletnaBd_for anythmg_3ghatevfti — exists in favor' of the promisee. There must be a valid demand to some extent, or for something, to uphold a promise of this kind. Giving a note to settle a dispute or controversy does not finóse any liability on the maker, if he gains nothing and the payee loses nothing by it. In such case, it devolves on the maker of the note, when sued, to show the entire want of any consideration for his promise, and Gunning did so in this case. Foster v. Metts, 55 Miss. 77, and cases there cited; Boone v. Boone, 58 Miss. 820.

Reversed and remanded.